DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities: “the first direct” (line 2) should be changed to -- the first direction -- for grammatical clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0180078 issued to Keffler.
Regarding Claim 1, Keffler teaches in Figures 1-22 and respective portions of the specification of a splitboard fastening system (shown in Figure 8), comprising: 
a crossbar attachment (2) comprising a crossbar (2) having a hook defining an interface (see Figure 22); 
a set screw (set screw 4) configured to adjust a position of the hook relative to a center seam of a first splitboard ski (ski shown on right in Figure 21); and 
a mating component (1) configured to be coupled to a second splitboard ski (leftmost ski), wherein the interface is configured to mate with the mating component (1), wherein the crossbar attachment (2) is configured to be coupled (see vertically positioned screws in Fig. 22) to the first splitboard ski (rightmost ski).
Regarding Claim 2, Keffler teaches the mating component is configured to be independently coupled to the second splitboard ski (the mating component (1) is coupled to the leftmost ski at the fastening holes shown in Figure 21).
Regarding Claim 5, Keffler teaches the set screw (4) is configured to translate the crossbar (2) in a lateral direction (see where the threaded hole for receiving the set screw 4 is located in Figure 22) in response to rotation about an axis defined by the set screw (4).
Regarding Claim 6, Keffler teaches in Figures 1-22 and respective portions of the specification of a crossbar attachment (2) for a splitboard fastening system, the crossbar attachment comprising (2): a crossbar (2) comprising an interface (portion of crossbar 2 that  engages element (1) as shown in Figure 20) and a hook (see Figure 22 where the hook is located on the left portion of the cross bar for interfacing with element (1)); 
a set screw (4) configured to translate the crossbar (2) in a lateral direction in response to rotation about an axis defined by the set screw (4; see at least paragraph [0018]), wherein the crossbar attachment (2) is configured to be coupled to a first splitboard ski (rightmost ski).
Regarding Claim 7, Keffler teaches the crossbar (2) is configured to cross over from the first splitboard ski in an inboard direction past an inboard edge of a second splitboard ski (see Figures 19 and 20).
Regarding Claim 8, Keffler teaches the crossbar (2) is configured to overhang a center seam of the first splitboard ski and a second splitboard ski (see Figure 20).
Regarding Claim 9, Keffler teaches the hook is configured to translate towards the center seam in response to the set screw being rotated in a first direction (the hook is capable of being moved laterally by manipulating set screws 4 in a first direction).
Regarding Claim 10, Keffler teaches the hook is adjustable in response to the set screw being rotated in a second direction, the second direction opposite the first direction (the hook is capable of being moved laterally by manipulating set screws 4 in a first direction).
Regarding Claim 11, Keffler teaches the interface is configured to interface with a mating component (1) coupled independently to the second (leftmost ski) splitboard ski (see Figures 19 and 20).
Regarding Claim 12, Keffler teaches the set screw (4) is configured to translate the crossbar (2) indirectly (the set screw abuts against element (3)).
Regarding Claim 13, Keffler teaches an adjustment bracket (element 3 and vertically arranged fixing screws are a bracket for securing the cross bar 2), the set screw (4) configured to translate the crossbar (2) in response to rotation about the axis.
Regarding Claim 14, Keffler a splitboard assembly (see Figures 19 and 20), the first splitboard ski (rightmost ski); and the crossbar attachment (2) of claim 6.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0014962 issued to Rayner (cited in the IDS filed on 4/9/2021).
Regarding Claim 15, Rayner teaches a splitboard fastening system comprising: a crossbar attachment (the portion of the crossbar that connects with the pivot coupled to element 74) comprising a crossbar (72) having a hook defining an interface (see Figure 22); 
a rotation aperture defining an axis of rotation (the pivot disclosed paragraph [0117] about which the crossbar rotates), 
wherein: the crossbar attachment (74) is configured to be operably coupled to a first splitboard ski (14); and 
the interface is configured to mate with a mating component (78b and 82) coupled independently to a second splitboard ski (12).
Regarding Claim 16, Keffler teaches a portion of the crossbar attachment (the portion that engages the pivot) is configured to rotate about the axis of rotation.
Allowable Subject Matter
Claims 3-4 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618